IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Borough of Chapman                       :
                                         :
        v.                               :   No. 810 C.D. 2021
                                         :   Submitted: July 29, 2022
George Charles, Jr.,                     :
                           Appellant     :



BEFORE:      HONORABLE MICHAEL H. WOJCIK, Judge
             HONORABLE CHRISTINE FIZZANO CANNON, Judge
             HONORABLE STACY WALLACE, Judge


OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE WALLACE                                     FILED: October 19, 2022

      George Charles, Jr., individually, and as the Executor of the Estate of Celia
K. Charles, deceased (Charles), appeals pro se from the order dated August 13, 2020,
and entered August 14, 2020, in the Court of Common Pleas of Northampton County
(trial court), which granted a permanent injunction and directed Charles to abate the
nuisance on his property (Property). Charles now argues that he established a
preexisting nonconforming use of the Property, and that the trial court’s order
violated his constitutional rights based on this nonconforming use. After careful
review, we affirm.
                       I. Background and Procedural History
      This case began when the Borough of Chapman (Borough) filed a complaint
against Charles on September 19, 2019. The Borough averred that the Property is a
26.5-acre parcel of land, which formerly belonged to Charles’ parents, George, Sr.,
and Celia. When George, Sr., died in 1984, the Property passed to Celia. When
Celia died in 2009, the Property passed to her estate. Charles had been the executor
of Celia’s estate since 2010. The Borough further averred that it received complaints
regarding the Property and conducted an inspection, which revealed that the Property
contained “three . . . motor homes without running water or sanitary sewage facilities
being occupied by individuals . . . .” Original Record (O.R.), Item No. 1, Complaint
9/19/19, ¶ 8. In addition, the Property contained dilapidated structures, as well as
“large quantities of junk, construction debris, insulation, wire, tires, sheets of rusted
corrugated metal, piles of wood, and a variety of other . . . debris . . . .” Id. ¶ 4, 9.
The structures and other items were reportedly home to animals, such as groundhogs,
rats, and racoons.
      Based on these allegations, the Borough argued the Property had become a
common law public nuisance and violated Borough ordinances relating to nuisances
and dangerous structures. The Borough cited Ordinance Nos. 1996-1, 1999-2, 1999-
5, and 1999-6, which prohibit, in relevant part, maintaining property infested with
or conducive to rodents, insects, or other pests; maintaining dangerous structures;
maintaining motor vehicles in a state of disrepair or neglect; and amassing garbage,
junk, or other materials.1 The Borough asked that the trial court issue an injunction
directing Charles to abate the alleged nuisance or else permit the Borough to abate
the nuisance itself and collect the cost of doing so from Charles.
      The matter proceeded to a non-jury trial on August 11, 2020, at which Charles
appeared pro se. At the outset, the trial court granted the Borough’s request to deem

1
 See Borough of Chapman, Pa., Ordinance 1996-1 (June 3, 1996); Borough of Chapman, Pa.,
Ordinance 1999-2 (Dec. 3, 1999); Borough of Chapman, Pa., Ordinance 1999-5 (Dec. 3, 1999);
Borough of Chapman, Pa., Ordinance 1999-6 (Dec. 3, 1999).


                                            2
admitted all averments in its complaint because Charles had not filed any responsive
pleading. Supplemental Record (S.R.), Notes of Testimony (N.T.), 8/11/20, at 8-
12;2 see Pa.R.Civ.P. 1029(b) (“Averments in a pleading to which a responsive
pleading is required are admitted when not denied specifically or by necessary
implication. A general denial or a demand for proof, except as provided by
subdivisions (c) and (e) of this rule, shall have the effect of an admission.”). Charles
himself agreed the facts in the complaint were “essentially correct . . . .” S.R., N.T.,
8/11/20, at 12.
       The Borough then presented the testimony of John Defassio (Defassio), the
Borough Secretary. Defassio testified regarding the ordinances Charles allegedly
violated and the Borough’s efforts to encourage Charles to clean up the Property.
Defassio testified that the Borough filed cases against Charles in 1991 and 2012, and
that Charles complied “in part” with the resulting court orders and agreements. Id.
at 17-18. Nonetheless, the Borough became involved with Charles again in 2019,
because “[a]dditional junk was being hauled in and stored. Some of it was being
burned there, and we were receiving complaints from the neighbors of the odor of
certain things burning . . . .” Id. at 18.
       Defassio further testified that the Borough conducted a series of inspections
of the Property. This included an initial inspection, which led the Borough to file its
complaint, and an inspection in January 2020.3 Id. at 18-23. Finally, the Borough
conducted an inspection on August 7, 2020, just before the trial on August 11, 2020.
Id. at 24-25. This inspection revealed that the Property “in general, was cleaned up

2
  Charles filed a request for transcript at the same time as his appeal, but this Court did not receive
the transcript until the filing of a supplemental record on July 15, 2022.

3
 Defassio noted that Charles was present and gave his consent for the inspection in January 2020.
S.R., N.T., 8/11/20, at 20.


                                                  3
dramatically from what we had seen back in January . . . .” Id. at 25. Nonetheless,
Defassio testified he observed what appeared to be burned mattresses “and piles of
springs that were left from those mattresses,” as well as tires, construction debris,
and a motor home. Id. at 25-32. He maintained there were still “a lot of things that
will harbor vermin and rodents and will provide a breeding ground for mosquitos.”
Id. at 25.
       Significantly, Defassio discussed a man named Elmer Kennedy (Kennedy),
who took up residence on the Property at one point and was using it to “conduct[]
some sort of salvage operation where he would bring items in, burn off the outside
and salvage the metals and sell them for scrap.” Id. at 20-23. The Borough assisted
Charles in bringing an eviction action against Kennedy and obtaining an eviction
order. Id. at 23-24. Defassio testified Kennedy was evicted from the Property “about
a week ago, maybe two weeks ago.” Id. at 24. Since that time, however, Borough
officials had once again seen Kennedy “hauling trailer loads of junk into and out of”
the Property. Id. Indeed, Kennedy was present during the inspection on August 7,
2020. Id. at 25. Defassio testified Kennedy “was loading up some debris into his
trailer and hauled off his trailer and the log splitter that had been there.” Id.
       Charles cross-examined Defassio and then testified on his own behalf, with
an examination by the trial court. Charles asserted that his father, George, Sr., began
operating a scrapyard on the Property in 1966, and that he was continuing his father’s
business. Id. at 34-38, 53-55. Thus, Charles asserted his use of the Property
preexisted the Borough ordinances and was “grandfathered.”4 Id. at 34-38, 53.

4
  Charles raised the issue of a separate Borough ordinance governing scrapyards during his cross-
examination of Defassio. S.R., N.T., 8/11/20, at 34-44; see Borough of Chapman, Pa., Ordinance
118 (July 9, 1990). Defassio testified on redirect that Charles was noncompliant with the ordinance
because he did not obtain a license to operate a scrapyard, among other things. S.R., N.T., 8/11/20,
at 48-52.


                                                 4
Charles further maintained, however, that the condition of the Property was largely
not his fault. Charles explained he was “out in Milwaukee” from August 2017 to
February 2019 and allowed Kennedy to use the Property to split and store wood, but
Kennedy instead began hauling debris to the Property. Id. at 57, 61-62. Ultimately,
Charles agreed the Property “has to be cleaned up . . . .” Id. at 44-47, 54, 57-61, 66.
He merely appeared to blame the situation on Kennedy and question the amount of
cleaning that was necessary. See id. at 54, 66 (“I want to clean that up but not to the
extent that they’re having a problem with it.”).
       The trial court issued a decision and order, dated August 13, 2020, and entered
August 14, 2020, granting a permanent injunction in favor of the Borough. The trial
court made findings of fact, which largely tracked the averments in the Borough’s
complaint, and concluded Charles’ maintenance of the Property was a common law
public nuisance and a nuisance in violation of the Borough ordinances listed above.
The trial court’s order directed Charles to abate the nuisance by removing all debris,
structures, motor homes, or other items located on a select portion of the Property5
in violation of the Borough’s ordinances. The order further directed that, if Charles
did not abate the nuisance within 60 days, the Borough was permitted to abate the
nuisance and collect the costs from Charles personally or by municipal lien.
       Charles timely appealed6 and essentially raises two arguments for our review.
Charles argues (1) he and his father used the Property as a scrapyard before passage

5
 Per a discussion with the parties at the conclusion of trial, the trial court limited its order to the
“offensive conditions of the [P]roperty that cover[] approximately the 5-6 acres situated at the ‘top’
part of the 26.5 acres.” O.R., Item No. 5, Order of Court, 8/13/20, at 2 n.1.

6
  Charles mistakenly filed his appeal in the Pennsylvania Superior Court. The Superior Court then
transferred the appeal to this Court on June 16, 2021. See 42 Pa.C.S. § 762(a)(4)(i)(B) (providing
that the Commonwealth Court shall have exclusive jurisdiction over appeals from final orders of
(Footnote continued on next page…)

                                                  5
of the relevant Borough ordinances, so that his use of the Property is a preexisting
nonconforming use immune from those ordinances, and (2) applying the Borough’s
ordinances retroactively to prohibit this nonconforming use would be a violation of
his constitutional rights. Charles’ Br. at ii, 10-14.
                                            II. Discussion
        Initially, Charles does not support the arguments in his brief with citations to
relevant legal authority or the record. Charles concedes that he “do[es] not have any
citations” but apologizes and explains that he “do[es] not intend to waive anything
. . . .” Id. at ii. Charles avers he is suffering from health problems, which have
limited his ability to draft a brief, and proposes the legal doctrines on which he relies,
preexisting nonconforming use and unconstitutionality, are familiar to this Court.
Id.
        Our Rules of Appellate Procedure direct an appellant to divide the argument
section of his or her brief “into as many parts as there are questions to be argued”
and to “have at the head of each part--in distinctive type or in type distinctively
displayed--the particular point treated therein, followed by such discussion and
citation of authorities as are deemed pertinent.” Pa.R.A.P. 2119(a). If an appellant
fails to buttress his or her claims with “developed argument or citation to supporting
authorities and the record,” those claims are waived. Robinson v. Fye, 192 A.3d
1225, 1231 n.8 (Pa. Cmwlth. 2018) (quoting Commonwealth v. Perez, 93 A.3d 829,
838 (Pa. 2014)).


courts of common pleas “where is drawn in question the application, interpretation or enforcement
of any . . . local ordinance or resolution . . . .”); 42 Pa.C.S. § 5103(a) (if an appeal is filed in a court
of the Commonwealth that lacks jurisdiction, the court should not quash the appeal “but shall
transfer the record thereof to the proper tribunal of this Commonwealth, where the appeal . . . shall
be treated as if originally filed in the transferee tribunal on the date when the appeal . . . was first
filed” in the court without jurisdiction).


                                                     6
      Our courts have often explained that pro se litigants are entitled to no special
privileges. While we will construe pro se filings liberally, “rules pertaining to the
form and content of appellate briefs are mandatory” and “apply to lawyers and non-
lawyers alike.” Richardson v. Pa. Ins. Dep’t, 54 A.3d 420, 425 (Pa. Cmwlth. 2012)
(citations omitted). Moreover, “any layperson choosing to represent himself in a
legal proceeding must, to some reasonable extent, assume the risk that his lack of
expertise and legal training will prove his undoing.” Arena Beverage Corp. v. Pa.
Liquor Control Bd., 97 A.3d 444, 452 (Pa. Cmwlth. 2014) (quoting Vann v.
Unemployment Comp. Bd. of Rev., 494 A.2d 1081, 1086 (Pa. 1985)). Here, because
Charles failed to develop his arguments with citation to relevant legal authority and
the record, he has waived those arguments.
      Mindful of Charles’ pro se status, we nonetheless offer a brief explanation of
why, even if he had not waived his arguments, they would be meritless. We review
the grant or denial of a permanent injunction to determine whether the trial court
committed an error or law. K.H. v. Pa. Interscholastic Athletic Ass’n, 277 A.3d 638,
645 n.6 (Pa. Cmwlth. 2022) (quoting Buffalo Twp. v. Jones, 813 A.2d 659, 663-64
(Pa. 2002)). As noted above, Charles argues his use of the Property as a scrapyard
is protected as a preexisting nonconforming use.
      A “nonconforming use” is, in pertinent part, “a use, whether of land or of
structure, which does not comply with the applicable . . . zoning ordinance . . . where
such use was lawfully in existence prior to the enactment of such ordinance . . . .”
Section 107(a) of the Pennsylvania Municipalities Planning Code, Act of July 31,
1968, P.L. 805, as amended, 53 P.S. § 10107(a). The nonconforming use doctrine
has constitutional significance, as, “[w]hen a lawful nonconforming use exists, ‘the
right to continue such use is afforded the constitutional protections of due process.’”



                                          7
PAJ Ventures, LP v. Zoning Hearing Bd. of Moore Twp., 225 A.3d 891, 898 (Pa.
Cmwlth. 2020) (quoting DoMiJo, LLC v. McLain, 41 A.3d 967, 972 (Pa. Cmwlth.
2020)).
      The nonconforming use doctrine is not without limitations, however. Our law
instructs that a preexisting nonconforming use “cannot be abrogated or destroyed
unless it is a nuisance, it is abandoned[,] or it is extinguished by eminent domain.”
Money v. Zoning Hearing Bd. of Haverford Twp., 755 A.2d 732, 736 (Pa. Cmwlth.
2000) (quoting Keystone Outdoor Advert. v. Dep’t of Transp., 687 A.2d 47, 51 (Pa.
Cmwlth. 1996) (emphasis added). Conditions associated with a nonconforming use
also remain subject to reasonable regulation. Hunterstown Ruritan Club v. Straban
Twp. Zoning Hearing Bd., 143 A.3d 538, 546 (Pa. Cmwlth. 2016) (quoting Baer v.
Zoning Hearing Bd. of Quincy Twp., 782 A.2d 597, 601 (Pa. Cmwlth. 2001)). In
this respect, the Court has distinguished between zoning ordinances, which regulate
tracts of land in a municipality, and “junkyard and similar ordinances,” which focus
on “the health, safety and welfare of the general public.” Saint Thomas Twp. Bd. of
Supervisors v. Wycko, 758 A.2d 755, 758 (Pa. Cmwlth. 2000), disapproval on other
grounds recognized by Wheeler v. Workers’ Comp. Appeal Bd. (Reading Hosp. &
Med. Ctr.), 829 A.2d 730, 733 n.2 (Pa. Cmwlth. 2003).
      Applying the foregoing principles to the facts of this matter, Charles’ reliance
on the nonconforming use doctrine is misplaced. Charles agreed during trial that the
Property needed to be “cleaned up” but generally blamed its condition on Kennedy,
rather than an allegedly preexisting scrapyard business. See S.R., N.T., 8/11/20, at
54 (“Now, I would agree with you that a lot of the debris here has to be cleaned up,
and [Kennedy] put it there.”). Thus, although Charles claims the nonconforming use
doctrine immunizes him from the Borough’s ordinances, the debris in dispute does



                                          8
not result from that nonconforming use. Even acknowledging Charles’ testimony
that some debris predated Kennedy’s arrival, see, e.g., id. at 54-55, or accepting for
the sake of argument that the debris Kennedy brought onto the Property falls within
Charles’ nonconforming use, this argument would still fail. The nonconforming use
doctrine does not permit Charles to perpetuate a nuisance, nor does it permit him to
violate reasonable Borough ordinances regulating conditions of the Property in the
interest of public health, safety, and welfare.
                                   III. Conclusion
      In sum, Charles waived his arguments by failing to develop them in his brief.
If Charles had not waived his arguments, they would be meritless. We therefore
affirm the trial court’s order dated August 13, 2020, and entered August 14, 2020.
See In re K.L.S., 934 A.2d 1244, 1246 n.3 (Pa. 2007) (“When the appellant has failed
to preserve issues for appeal, the issues are waived, and the lower court’s order is
more properly ‘affirmed.’”) (citations omitted).




                                                  ______________________________
                                                  STACY WALLACE, Judge




                                           9
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Borough of Chapman                     :
                                       :
        v.                             :   No. 810 C.D. 2021
                                       :
George Charles, Jr.,                   :
                        Appellant      :




                                    ORDER


             AND NOW, this 19th day of October 2022, the order of the Court of
Common Pleas of Northampton County, dated August 13, 2020, and entered August
14, 2020, is hereby AFFIRMED.




                                       ______________________________
                                       STACY WALLACE, Judge